UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 KRYSANNE KATSOOLIS, and FIVE ZOO                                         DOC #:
 CONCEPTS & DESIGN INC.,                                                  DATE FILED: 4/8/2020

                              Plaintiffs,

                      -against-                                    1:18-cv-09382-MKV

 LIQUID MEDIA GROUP LTD., LIQUID                                        ORDER OF
 MEDIA GROUP (CANADA), LTD.,                                            DISMISSAL
 DANIEL CRUZ, CHARLES BREZER,
 and JOSHUA JACKSON,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to this Court by the Parties that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by May 17, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: April 8, 2020                                     MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
